         Case:20-00363-swd   Doc #:75 Filed: 09/09/2020   Page 1 of 2



                  UNITED STATES BANKRUPTCY COURT
                   WESTERN DISTRICT OF MICHIGAN

VANDERZWAAG, DANIEL L. &                 Case No. 20-00363 swd
VANDERZWAAG, PATRICIA L.                 Hon. Scott W. Dales
                                         Chapter 13
                                         Hearing: None
                   Debtor(s)
_________________________________________________________________
            FIRST POST-CONFIRMATION AMENDMENT TO PLAN

     The debtor(s) Daniel L. and Patricia L. VanderZwaag
("Debtor"), by the debtor attorney, requests, under 11 USC 1329,
that the confirmed plan be amended as follows.

     1. Debtor filed the petition in this proceeding on January
29, 2020.

    2.   The court confirmed the plan on July 23, 2020.
     3. Since the date the plan was confirmed, debtor's
financial condition substantially changed:
A. Ms. VanderZwaag has no income, temporarily. This is due to 2
things: She is going into surgery in early October and will be
off work for 6 to 8 weeks because of this. In addition, the
debtors’ daughter is experiencing substantial mental trauma and
needs supervision. She is just barely an adult and Ms.
VanderZwaag fears that, if she does not allocate some time to
help her daughter in the next few weeks, there could be dire
consequences.
B. Debtor attorney notes that the elimination of all of Ms.
VanderSwaag’s income would bring their budget to a level far
below what is needed to fund the plan, the plan may still be
feasible because Mr. VanderZwaag is temporarily working more
hours than usual, so that they can make ends meet.
C. Mr. VanderSwaag had indicated that, if plan payments were
reduced to $600 per biweekly pay period (approximately
$1299/month) until the end of 2020, they could meet household
expenses.

     4. Because of these changes, Debtor needs to modify the
confirmed plan:

A. Reduce plan payments to $600 per biweekly pay period, coming
from Mr. VanderZwaag’s pay.

B. If necessary because of the modification above, extend the
time for payments on claims. 11 USC 1329(a)(2).
        Case:20-00363-swd   Doc #:75 Filed: 09/09/2020   Page 2 of 2



     5. The proposed modification(s) will affect the
distribution to creditors. Particularly: some creditors will be
paid later.
     6. The plan still satisfies the applicable requirements
under the Bankruptcy Code. 11 USC 1329(b). Debtor is still in
compliance with the originally confirmed plan. They are
submitting all of his disposable income. Debtor attorney
believes that the plan will still complete within 60 months.

WHEREFORE, debtor requests that this court order:
     A. That the plan be amended to provide that plan payments
will be $600 per biweekly pay period until and including December
31, 2020, at which time, they will resume at $758 per biweekly
pay period; and
     B. Further relief deemed proper.
September 8, 2020                LAKESHORE BANKRUPTCY CENTER
                                 Attorneys for debtor(s)
                                 By: /S/Marcia R. Meoli_____________
                                        Marcia R. Meoli (P42182)
                                 1180 Ottawa Beach Road, Suite A
                                 Holland, MI 49424
                                 616.396.2124
